UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1499


ADRIENNE MALLARD,

                    Plaintiff - Appellant,

             v.

NANCY A. BERRYHILL, Deputy Commissioner of Operations, Social Security
Administration,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Deborah Lynn Boardman, Magistrate Judge. (8:18-cv-03627-DLB)


Submitted: August 30, 2021                                  Decided: September 10, 2021


Before NIEMEYER and FLOYD, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Adrienne Mallard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adrienne Mallard appeals the magistrate judge’s order upholding the

Administrative Law Judge’s (ALJ) denial of Mallard’s application for disability insurance

benefits. “In social security proceedings, a court of appeals applies the same standard of

review as does the district court. That is, a reviewing court must uphold the determination

when an ALJ has applied correct legal standards and the ALJ’s factual findings are

supported by substantial evidence.” Brown v. Comm’r Soc. Sec. Admin., 873 F.3d 251,

267 (4th Cir. 2017) (citation and internal quotation marks omitted). “Substantial evidence

is that which a reasonable mind might accept as adequate to support a conclusion. It

consists of more than a mere scintilla of evidence but may be less than a preponderance.”

Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015) (citation and internal quotation

marks omitted). “In reviewing for substantial evidence, we do not undertake to reweigh

conflicting evidence, make credibility determinations, or substitute our judgment for that

of the ALJ. Where conflicting evidence allows reasonable minds to differ as to whether a

claimant is disabled, the responsibility for that decision falls on the ALJ.” Hancock v.

Astrue, 667 F.3d 470, 472 (4th Cir. 2012) (brackets, citation, and internal quotation marks

omitted).

       We have reviewed the record and perceive no reversible error. The ALJ applied the

correct legal standards in evaluating Mallard’s claim for benefits, and the ALJ’s factual

findings are supported by substantial evidence. Accordingly, we affirm the magistrate

judge’s decision upholding the denial of benefits. Mallard v. Berryhill, No. 8:18-cv-

03627-DLB (D. Md. Mar. 23, 2020). We dispense with oral argument because the facts

                                            2
and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                           3